Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-7), Claims 1-12 in the reply filed on 08/01/2022 was acknowledged and has been entered. Accordingly, claims 1-12 are pending in the application.  An action on the merits for claims 1-14 are as follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102(a) (1)/ 102(a) (2) as being anticipated by Brown (US 2020/0003487 A1).
Regarding Independent Claim 1, Brown discloses an electric heating mat comprising:
an outer sleeve (layer member 12/ 112, Figs 1-19) having an interior, and an access end with an opening (opening 21, 22/ 121,122, [0062, 0065, 0072 and 0077]) to the interior;
a heating element (a heating element/ heating element 131, [0063, 0072]) provided in the interior of the outer sleeve (positioned in the interior of the layered member 12/ heating element 131 is positioned within the first interior area 121, [0063, 0072]); and
a power source (rechargeable battery 136, [0077], Figs 9-12) provided in the interior of the outer sleeve (second opening 122… battery 136 can be positioned, [0077]), the power source being electrically connected to the heating element (131 can be powered by a rechargeable battery 136, [0077]);
wherein the access end provides a reversible closure (fasteners 151, 152, [0074]; a zipper 138, [0077], Figs 9-12) to the interior of the outer sleeve.
Regarding Claims 2-3 and 7-11, Brown further discloses:
Claim 2, further comprising controls (a controller 139 that is operatively connected to the battery 136, [0078], Fig 17) for operating the power source to supply power to the heating element (heater sheet 131 can be powered by a rechargeable battery 136, [0077]);
wherein the controls are provided in the interior of the outer sleeve (DC electrical cord 135, battery 136 and controller 139… a zipper 138 is attached at the opening 122, [0077]; clearly, the controls can be provided in the interior of the outer sleeve as claimed).
Claim 3, wherein the access end is movable into (a) a closed condition in which the interior is a sealed enclosure that accommodates the heating element and the power source, and (b) an opened condition in which the opening provides access to the interior of the outer sleeve (the fasteners can be a zipper, [0074]; a zipper 138 is attached at the opening 122 by which the opening 122 can be selectively opened and closed, [0077], Figs 9-12).
Claim 7, wherein when the access end is in the closed condition, the electric heating mat is floatable in a body of water (polyester or other suitable material, [0062]; clearly, the electric heating mat can be made of a suitable material that floatable in a body of water).
Claim 8, further comprising:
an inner sleeve (heater element 131 can be a rechargeable electric blanket or heating pad, [0073]); and
an insulation layer (131 can comprise a layer of flexible, water resistant material that is embedded with a heat conductive wire, [0073]) provided in the inner sleeve;
wherein the heating element (heat conductive wire that heats up when introduced to electricity, [0073]) is provided in the inner sleeve and positioned on top of the insulation layer (a layer of flexible, water resistant material that is embedded with a heat conductive wire, [0073]; since the layer of flexible, water resistant material wraps around the heating element, the heating element can position on top of the insulation layer as claimed); and
wherein the inner sleeve is removably inserted into the outer sleeve (131 can be removed from the layered member 112… pulling the heater element 131 out through the opening 121, [0076]), such that the insulation layer is interposed between the heating element and a lower material sheet of the outer sleeve (since the insulation layer is around the heating element, clearly the insulation layer can interposed between the heating element and anywhere of the outer sleeve 112 [0073, 0076], Fig 11).
Claim 9, wherein the heating element includes an electric resistance wire (a heat conductive wire, [0073]) laid out in a serpentine fashion (a serpentine fashion in Fig 18).
Claim 10, wherein the power source is a rechargeable battery pack (rechargeable battery 136, [0077], Figs 9-12).
Regarding Independent Claim 11, Brown discloses an electric heating mat kit comprising:
an outer sleeve (layer member 12/ 112, Figs 1-19) having an interior, and an access end with an opening (opening 21, 22/ 121,122, [0062, 0065, 0072 and 0077]) to the interior;
a heating element (a heating element/ heating element 131, [0063, 0072]) removably insertable into the interior of the outer sleeve (positioned in the interior of the layered member 12/ heating element 131 is positioned within the first interior area 121, [0063, 0072]); and
a power source (rechargeable battery 136, [0077], Figs 9-12) removably insertable into the interior of the outer sleeve (second opening 122… battery 136 can be positioned, [0077]), the power source being electrically connectable to the heating element (131 can be powered by a rechargeable battery 136, [0077]); 
wherein the access end provides a reversible closure (fasteners 151, 152, [0074]; a zipper 138, [0077], Figs 9-12) to the interior of the outer sleeve.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2020/0003487 A1) in view of Smith (US 1,620,581).  
Regarding Claim 4, Brown discloses the invention substantially as claimed and as discussed above; except, wherein the access end is folded upon itself at least three times in the closed condition.
Smith teaches a heater comprising a bag (a bag 1 formed of two layers, P 2 line 36, Figs 2-6) with an access end (an access end, funnel, at the upper edge between 2 and 3 in Figs 2-6), wherein the access end is folded upon itself at least three times in the closed condition (extended flap 2 is bent over, to cover the shorter flap portion and the opening formed therebetween, P2 line 64 - P3 line 3, Fig 6; clearly, the access end between 2 and 3 can be folded upon itself at least three times in the closed condition as claimed).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Brown with Smith’s further teaching of wherein the access end is folded upon itself at least three times in the closed condition; because Smith teaches of providing an excellent seal when closing the funnel, so as to eliminate at all times the dangers of improper closing of a device of this character (P2 line 45-54).
Regarding Claims 5-6, Brown in view of Smith teach the invention substantially as claimed and as discussed above, and Brown further teaches
Claim 5, further comprising a fastener (fasteners 151, 152, [0074], Fig 11) to hold the access end in the closed condition (121 can be closed by engaging the hook fasteners 151 with the loop fasteners 152, [0074]).
Claim 6, wherein the fastener includes a hook portion and a loop portion respectively provided on opposite facing sides of the access end (fasteners 151, 152 can be hook and loop fasteners, [0074], Fig 11).
Regarding Independent Claim 12, Brown discloses a method of using an electric heating mat having an outer sleeve (layer member 12/ 112, Figs 1-19) with an access end (opening 21, 22/ 121,122, [0062, 0065, 0072 and 0077]) that provides a reversible closure (fasteners 151, 152, [0074]; a zipper 138, [0077], Figs 9-12) to an interior of the outer sleeve, the interior of the outer sleeve accommodating a heating element (a heating element/ heating element 131, [0063, 0072]), a battery pack (rechargeable battery 136, [0077], Figs 9-12), and a controller (a controller 139 that is operatively connected to the battery 136, [0078], Fig 17), the method comprising:
open up unfolding the access end to an opened condition to expose an opening to the interior of the outer sleeve (second opening 122… battery 136 can be positioned, [0077]);
removing the controller from the interior of the outer sleeve by passing the controller through the opening (DC electrical cord 135, battery 136 and controller 139… a zipper 138 is attached at the opening 122, [0077]; clearly, the controller can be moved from the interior of the outer sleeve by passing the controller through the opening as claimed);
operating the controller to power the battery pack to supply power to the heating element (controller can have power settings, [0078], Fig 17);
returning the controller to the interior of the outer sleeve by passing the controller through the opening (clearly, the controller can be returned to the interior of the outer sleeve by passing the controller through the opening as claimed); and
close folding the access end to a closed condition, such that the opening is flattened and situated between folds of the access end.
Brown discloses the invention substantially as claimed and as discussed above; except, unfolding the access end to an opened condition to expose an opening to the interior of the outer sleeve (“the access end to an opened condition to expose an opening to the interior of the outer sleeve” taught by Brown already); folding the access end to a closed condition, such that the opening is flattened and situated between folds of the access end (“the access end to a closed condition, such that the opening is flattened and situated between folds of the access end” taught by Brown already).
Smith teaches a heater comprising a bag (a bag 1 formed of two layers, P 2 line 36, Figs 2-6) with an access end (an access end, funnel, at the upper edge between 2 and 3 in Figs 2-6), unfolding the access end to an opened condition to expose an opening to the interior of the bag (unfolding the access end at the upper edge between 2 and 3 to an opened condition to expose an opening to the interior of the bag 1, Figs 3-6); folding the access end to a closed condition, such that the opening is flattened and situated between folds of the access end (folding the access end at the upper edge between 2 and 3 to a closed condition, such that the opening is flattened and situated between folds of the access end, Figs 3-6).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Brown with Smith’s further teaching of unfolding the access end to an opened condition to expose an opening to the interior of the outer; folding the access end to a closed condition, such that the opening is flattened and situated between folds of the access end; because Smith teaches a method of providing an excellent method to convenience opening and closing the funnel, so as to eliminate at all times the dangers of improper opening/ closing of a device of this character (P2 line 45-54).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761